DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 7, 9-14, 16, and 18-24,  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1 and 10, it is not clear how a motion sensor is used to image. The claims do not clearly recite the position/location of the motion sensor, as such not clear if the motion sensor is used to sense the external motion or internal motion. Furthermore it’s not clear if the motion sensor is located/position inside the body of the subject or external to the subject. Furthermore its not clear how an internal body part can be measure/imaged using a motion sensor externally placed on the subject.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4 and 10-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over U. S. Publication No. 2009/0036790 to Landesberg et al. in view of U. S. Publication No. 2016/0345870 to Ichikawa et al.
Regarding Claims 1 and 10, Landesberg teaches a system for imaging a body part, comprising: a motion sensor configured to sense an acceleration wave emitted by a source and to generate acceleration measurements in response to sensing the acceleration wave (fig. 2a element 22 teaches a motion sensor); and a processing device communicatively coupled to the motion sensor, the processing device configured to: receive the acceleration measurements (para 0095 and 096 teaches acceleration measurement); determine a location of the source using a location of the motion sensor and the acceleration measurements; and generating an image using the determined location of the source and the acceleration measurements (para 0125 and 0126 teaches determining location from acceleration data).  
Landesberg does not expressly teach generating an image of the subject using motion sensors.
Ichikawa teaches generating an image of the subject using motion sensors (para 078, 090, 095-098, 154 and 0155; Figs. 15 and 16 elements 100, 102 and 104 teaches an image generated from data collected from motion sensors). 
It would be obvious to one of ordinary skill in the art at the time of filing to modify Landensberg with generating image of the subject using motion sensors as taught by Ichikawa, since such a setup would result in easy tracking of subject.
Regarding Claims 2 and 11, Landesberg teaches that the motion sensor comprises a plurality of motion sensors positioned at different locations relative to the source and wherein each motion sensor generates acceleration measurements used to image the body part (para 0125 and 0126 teaches determining location from acceleration data). 
Regarding Claims 3 and 12, Landesberg teaches to determine the location of the source, the processing device is configured to: determine an original amplitude of the acceleration wave (para 0177 teaches amplitude of acceleration wave); and determine the location of the source using the original amplitude (para 0125, 0126, 0145 and 0150 teaches determining location of source).  
Regarding Claims 4 and 13, Landesberg teaches that the processing device is configured to: apply band-pass filters to the acceleration wave to produce a plurality of acceleration band measurements (para 0127 teaches band-pass filters); and determine the location of the source using the plurality of acceleration band measurements (para 0125 and 0126 teaches determining location from acceleration data).  

Response to Arguments
Applicant's arguments filed 05/17/22 have been fully considered but they are moot in view of new grounds of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANJAY CATTUNGAL whose telephone number is (571)272-1306. The examiner can normally be reached M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on (571) 270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANJAY CATTUNGAL/Primary Examiner, Art Unit 3793